201 A.2d 927 (1964)
Roger P. TESSIER
v.
Edmund Joseph LaNOIS.
Ex. No. 10573.
Supreme Court of Rhode Island.
June 24, 1964.
Pontarelli & Berberian, Aram K. Berberian, Providence, for plaintiff.
Aram A. Arabian, Providence, for defendant.
PER CURIAM.
In the above-entitled case pursuant to our opinion heretofore filed, Tessier v. LaNois, 97 R.I. 414, 198 A.2d 142, the defendant through his attorney appeared to show cause why the case should not be remitted to the superior court for entry of a directed verdict for the plaintiff. At that time the defendant presented his brief and argued orally in support of his contention that the trial justice's directed verdict for the defendant should not be disturbed.
After careful consideration thereof we are of the opinion that the defendant has failed to show cause why our conclusion should be changed except as to the direction of "a new trial for the assessment of damages only, on the basis of the record herein reviewed."
The defendant having shown that there is no such evidence, the case is remitted to the superior court for entry of a directed verdict for the plaintiff in accordance with our original opinion and payment to the plaintiff of the sum of one cent for nominal damages.
CONDON, C.J., and PAOLINO, J., not participating.